In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00153-CR
     ___________________________

    CHRISTIAN CASTILLO, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. F18-127-362


    Before Bassel, Kerr, and Birdwell, JJ.
    Per Curiam Memorandum Opinion
                            MEMORANDUM OPINION

         Appellant Christian Castillo pleaded guilty to the second-degree felony offense

of theft without the benefit of a plea bargain, and the trial court held a hearing and

sentenced him to 12 years’ confinement.         See Tex. Penal Code Ann. § 31.03(a),

(e)(6)(A); see also id. § 12.33 (stating that second-degree felony punishment range is 2

to 20 years and up to a $10,000 fine). The trial court imposed the sentence on August

28, 2020, and also signed a judgment on that date. No postjudgment motions were

filed.

         On October 8, 2020, the trial court signed a judgment nunc pro tunc that

added the incident number and supplied the date on which the sentence was to

commence. On October 30, 2020, Castillo perfected an appeal solely from the

judgment nunc pro tunc. See Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App.

2012) (stating that “[b]ecause nunc pro tunc judgments are appealable orders, the thirty-

day filing period started the [day after the judgment nunc pro tunc was signed]” and

concluding that appellant’s “appeal applies only to issues arising from the entry of the

third nunc pro tunc judgment; it is not an appeal of the conviction or the validity of the

plea bargain”).

         Castillo’s court-appointed counsel has filed a motion to withdraw as counsel

and a brief in support of that motion. In the brief, counsel avers that, in her

professional opinion, this appeal is frivolous. Counsel’s brief and motion meet the

requirements of Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967),

                                            2
by presenting a professional evaluation of the appellate record demonstrating why

there are no arguable grounds for relief. See Stafford v. State, 813 S.W.2d 503, 510–11

& n.3 (Tex. Crim. App. 1991).

       In compliance with Kelly v. State, counsel (1) notified Castillo of her motion to

withdraw; (2) provided him a copy of both the motion and brief; (3) informed him of

his right to file a pro se response; (4) informed him of his pro se right to seek

discretionary review should this court hold the appeal frivolous; and (5) took concrete

measures to facilitate his review of the appellate record. See 436 S.W.3d 313, 319

(Tex. Crim. App. 2014).           This court afforded Castillo the opportunity to file a

response on his own behalf, but he did not do so. The State filed a letter stating that

it would not be filing a brief.

       After an appellant’s court-appointed counsel files a motion to withdraw on the

ground that an appeal is frivolous and fulfills the requirements of Anders, this court is

obligated to undertake an independent examination of the record to see if there is any

arguable ground that may be raised on his behalf. See Stafford, 813 S.W.2d at 511.

Only then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75,

82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed counsel’s brief and the appellate record. We agree

with counsel that this appeal is wholly frivolous and without merit; we find nothing in

the appellate record that arguably might support this appeal. See Bledsoe v. State, 178

S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685

                                               3
n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw and

affirm the trial court’s judgment nunc pro tunc. See Tutson v. State, No. 07-19-00006-

CR, 2019 WL 2998808, at *3 (Tex. App.—Amarillo July 9, 2019, no pet.) (mem. op.,

not designated for publication).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 8, 2021




                                          4